DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because they are very blurry and some are illegible.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5 and 14-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Skalnyi, US 20170071781, herein referred to as "Skalnyi".
Regarding claim 1, Skalnyi discloses a submucosa treating apparatus (Figures 15A-15D) comprising: a probe for approaching mucosa of a treatment field (Figure 15C: expandable dielectric 565 and [0087]: “FIG. 15C illustrates the step of inflating the seal assembly 500 to an expanded position in the endocervical canal and introducing the shaft 560 and dielectric 565 of ablation device through the seal assembly 500 into the uterine cavity 535.”); an electrode provided in the probe (Figure 15D and [0013] and [0045]), and applying an electrical signal to blood vessels of submucosa (Figure 15D and [0013] and [0045]); and a guide for guiding a position of the electrode with respect to the mucosa (Figures 14A-14B: seal assembly 500 and Figures 15A-15D and [0086]-[0088]), and wherein the probe is movably accommodated in the guide (Figure 15C and [0087]: “FIG. 15C illustrates the step of inflating the seal assembly 500 to an expanded position in the endocervical canal and introducing the shaft 560 and dielectric 565 of ablation device through the seal assembly 500 into the uterine cavity 535.”).  
Regarding claim 2, Skalnyi discloses the submucosa treating apparatus of claim 1, wherein a position of the guide with respect to the mucosa is fixed (Figure 15C: first balloon portion 516 and [0084]), and the probe is rotatable with respect to the guide ([0077]: “the physician may gently and very slightly rotate, tilt and translate the expanding dielectric structure”).  
Regarding claim 3, Skalnyi discloses the submucosa treating apparatus of claim 2, wherein the guide comprises a referential position mark (Figures 14A-14B: marks 540 and [0084]: “For this reason, the seal assembly 500 carries at least one set of marks 540 or indicators that indicate the length of the seal extending proximally from a proximal end or face of the distal balloon portion 516. In FIGS. 14A-14B, it can see that the markings can consist of (I) numbers indicating the centimeters from the distal balloon 516 and/or (ii) colored markings 540 on the balloon ridges 522 or elsewhere on the balloon.”), and guides a rotation position of the electrode with respect to the mucosa with reference to the referential position mark ([0084]: “In use, the physician then will insert/advance the seal assembly 500 into the endocervical canal 532 to the measured length of the canal, and then expand the first and second balloon portions to seal the canal, as will be described further below. The seal assembly 500 also can have a marking, such as a color marker 545 at the proximal end 512a of the sleeve 505, to register against marking on the shaft 560 of an ablation device, as will be described in detail below.”).  
Regarding claim 4, Skalnyi discloses the submucosa treating apparatus of claim 2, wherein the guide (Figures 14A-14B: seal assembly 500) 43comprises: a body portion (Figures 14A-14B: sleeve 505) where a first accommodation hole (Figures 14A-14B: tool-receiving passageway 510) in which the probe is rotatably accommodated is formed (Figures 15A-15D: expandable dielectric 565); and an expanded portion (Figures 14A-14B: balloon 515) that communicates with the first accommodation hole (Figures 14A-14B: tool-receiving passageway 510) and where the probe is rotatably accommodated (Figures 15B-15D: expandable dielectric 565), and is formed while integrally expanding from the body portion (Figures 14A-14B: first balloon portion 516 and Figures 15B-15D: expandable dielectric 565).  
Regarding claim 5, Skalnyi teaches the submucosa treating apparatus of claim 2, wherein the probe (Figure 15C: expandable dielectric 565) is straightly movable (Figures 15B-15C: expandable dielectric 565 is straightly movable with seal assembly 500) with respect to the guide (Figures 14A-14B: seal assembly 500). 
Regarding claim 14, Skalnyi teaches the submucosa treating apparatus of claim 2 comprising a position- mark (Figures 14A-14B: marks 540) formed in the probe (Figure 15C: expandable dielectric 565), and indicating a position of the probe with respect to the guide (Figures 14A-14B: seal assembly 500 and [0084]).  
Regarding claim 15, Skalnyi teaches the submucosa treating apparatus of claim 1, wherein the probe (Figures 15B-15D: expandable dielectric 565) comprises: a load portion (Figure 15B: shaft 560); and a head portion that is formed at an end of the load portion (Figure 15B: expandable dielectric 565 is at the distal end 568 of shaft 560), while having a size that is more expanded than the load portion (Figures 15B-15D: in its expanded position, expandable dielectric 565 has a size that is more expanded than shaft 560), and where the electrode is mounted (Figures 15B-15D and [0013] and [0045]).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 6-13 are rejected under 35 U.S.C. 103 as being unpatentable over Skalnyi in view of Natsuno, JP 2012024371, herein referred to as “Natsuno”.
Regarding claim 6, Skalnyi teaches submucosa treating apparatus of claim 5 with a probe (Figure 15C: expandable dielectric 565) and a guide (Figures 14A-14B: seal assembly 500), but does not teach an apparatus further comprising a guide portion for guiding rotation and straight-line movement of the probe with respect to the guide, wherein the guide portion comprises a guide groove formed in the probe, and a guide protrusion formed in the guide and sliding along the guide groove.  
However, Natsuno teaches an apparatus comprising a guide portion (Figure 4: probe driving device 60) for guiding rotation and straight-line movement of the probe with respect to the guide ([0077]), wherein the guide portion (Figure 4: probe driving device 60) comprises a guide groove (Figures 7-8: guide groove 63) formed in the probe (Figure 7: rotating body 62), and a guide protrusion (Figure 4: engaging projection 71) formed in the guide (Figure 4: probe driving device 60) and sliding along the guide groove ([0056]).  
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the probe and guide taught by Skalnyi with the guide groove and guide protrusion disclosed in Natsuno so that the linear motion and rotation of the probe can be performed by one linear driving motion (Natsuno [0077]).
Regarding claim 7, Skalnyi in view of Natsuno teaches the submucosa treating apparatus of claim 6, and Natsuno further teaches an apparatus wherein the guide groove (Figures 7-8: guide groove 63) comprises: 44a linear guide groove that extends along a length direction of the probe at an outer surface of the probe (Figures 7-8: straight folded portions 66 and 67); and a plurality of rotation guide grooves that communicate with the linear guide groove and are spaced apart from each other along the length direction of the probe (Figures 7-8: left threaded channel portion 64 and right spiral channel portion 65), and wherein each of the plurality of rotation guide grooves extends along a circumferential direction of the probe at the outer surface of the probe (Figures 7-8: left threaded channel portion 64 and right spiral channel portion 65).  
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the probe and guide taught by Skalnyi with the linear guide groove and plurality of rotation guide grooves disclosed in Natsuno so that the linear motion and rotation of the probe can be performed by one linear driving motion (Natsuno [0077]).
Regarding claim 8, Skalnyi in view of Natsuno teaches the submucosa treating apparatus of claim 7, and Natsuno further teaches an apparatus wherein the plurality of rotation guide grooves comprise first, second, and third rotation guide grooves that continuously neighbor each other (Figures 7-8: left threaded channel portions 64 and right spiral channel portions 65), and the linear guide groove comprises a first section guide groove (Figures 7-8: straight folded portion 67, the one closest to the bottom of the figures) formed between the first rotation guide groove (Figures 7-8: left threaded channel portions 64 on the bottom of the figure) and the second rotation guide groove (Figures 7-8: right spiral channel portion 65, the one closest to the bottom of the figure), and a second section guide groove (Figures 7-8: straight folded portion 66) formed between the second rotation guide groove (Figures 7-8: right spiral channel portion 65, the one closest to the bottom of the figure) and the third rotation guide groove (Figures 7-8: left threaded channel portions 64 near the middle of the figure), and disposed on a line different from the line where the first section guide groove is disposed along the length direction of the probe (Figures 7-8: straight folded portions 66 and 67 are on different lines along the length direction of the probe).  
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the probe and guide taught by Skalnyi with the arrangement of linear guide grooves and rotation guide grooves disclosed in Natsuno so that the linear motion and rotation of the probe can be performed by one linear driving motion (Natsuno [0077]).
Regarding claim 9, Skalnyi in view of Natsuno teaches the submucosa treating apparatus of claim 7, and Natsuno further teaches an apparatus wherein the plurality of rotation guide grooves  (Figures 7-8: left threaded channel portions 64 and right spiral channel portions 65) are spaced apart from each other by as much as a length of the electrode along the length direction of the probe (Figure 7-8: electrodes can be a variety of lengths, including very small lengths, which are known in the art, thus, the rotation guide grooves disclosed by Natsuno are spaced apart from each other by as much as a length of the electrode along the length direction of the probe).  
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the probe and guide taught by Skalnyi with the arrangement of rotation guide grooves disclosed in Natsuno so that the linear motion and rotation of the probe can be performed by one linear driving motion (Natsuno [0077]).
Regarding claim 10, Skalnyi in view of Natsuno teaches the submucosa treating apparatus of claim 7, and Natsuno further teaches an apparatus comprising a plurality of restraining grooves (Figures 7-8: left threaded channel portions 64 and right spiral channel portions 65) formed in the guide groove (Figures 7-8: guide groove 63), and wherein the guide protrusion (Figure 4: engaging projection 71) is accommodated while being position- fixed in the plurality of restraining grooves ([0068]-[0069]).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the probe and guide taught by Skalnyi with the arrangement of restraining grooves disclosed in Natsuno so that the linear motion and rotation of the probe can be performed by one linear driving motion (Natsuno [0077]).
Regarding claim 11, Skalnyi in view of Natsuno teaches the submucosa treating apparatus of claim 7, and Natsuno further teaches an apparatus wherein the plurality of restraining grooves (Figures 7-8: left threaded channel portions 64 and right spiral channel portions 65) are formed in the rotation guide groove (Figures 7-8: guide groove 63 which includes left threaded channel portions 64 and right spiral channel portions 65) and spaced apart from each other along a circumferential direction of the probe (Figures 7-8: left threaded channel portions 64 and right spiral channel portions 65 are spaced apart from each other along a circumferential direction of the probe).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the probe and guide taught by Skalnyi with the arrangement of restraining grooves disclosed in Natsuno so that the linear motion and rotation of the probe can be performed by one linear driving motion (Natsuno [0077]).
Regarding claim 12, Skalnyi in view of Natsuno teaches the submucosa treating apparatus of claim 11, and Natsuno further teaches an apparatus wherein the plurality of restraining grooves  (Figures 7-8: left threaded channel portions 64 and right spiral channel portions 65) are spaced apart from each other by as much as a length of the electrode along the circumferential direction of the probe (Figure 7-8: electrodes can be a variety of lengths, including very small lengths, which are known in the art, thus, the rotation guide grooves disclosed by Natsuno are spaced apart from each other by as much as a length of the electrode along the circumferential direction of the probe).  
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the probe and guide taught by Skalnyi with the arrangement of restraining grooves disclosed in Natsuno so that the linear motion and rotation of the probe can be performed by one linear driving motion (Natsuno [0077]).
Regarding claim 13, Skalnyi in view of Natsuno teaches the submucosa treating apparatus of claim 10, and Natsuno further teaches an apparatus wherein a pair of cut-out portions (Figure 4: first cut out portion is guide groove 63 and second cut out portion is filled by engagement protrusion 71) are formed along the length direction of the probe at an end of the body portion (Figure 4: guide groove 63 and portion filled by engagement protrusion 71 are formed along the length direction of probe driving device 60 at an end of rotating body 62), and are distanced from each other along the circumferential direction of the probe (Figure 4: guide groove 63 and portion filled by engagement protrusion 71 are distanced from each other along the circumferential direction of probe driving device 60), and the guide protrusion (Figure 4: engagement protrusion 71) is disposed at a free end of a cantilever structure 46formed by the pair of cut-out portions (Figure 4: engagement protrusion 71 is at the free end of a cantilever structure formed by guide groove 63 and portion filled by engagement protrusion 71).  
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the probe and guide taught by Skalnyi with the pair of cut-out portions disclosed in Natsuno so that the linear motion and rotation of the probe can be performed by one linear driving motion (Natsuno [0077]).

Claims 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Skalnyi in view of Parmer, US 20070233191, herein referred to as “Palmer”.
Regarding claim 16, Skalnyi discloses the submucosa treating apparatus of claim 15, but does not explicitly disclose an apparatus wherein the electrode is mounted to partially cover an outer surface of the head portion while having a size smaller than the head portion, and the outer surface of the electrode is curved such that the electrical signal is emitted in a radial shape through the curved surface of the electrode.  
However, Palmer teaches a submucosa treating apparatus (Figure 1: apparatus 1) wherein the electrode (Figure 6B: energy delivery element 30) is mounted to partially cover an outer surface of the head portion (Figure 6B: energy delivery element 30 partially covers an outer surface of treatment tip 10) while having a size smaller than the head portion (Figure 6B: energy delivery element 30 is smaller than treatment tip 10), and the outer surface of the electrode is curved such that the electrical signal is emitted in a radial shape through the curved surface of the electrode (Figure 6B: energy delivery element 30 and [0027]).  
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the probe taught by Skalnyi with the electrode disclosed in Palmer so that the electrode is adapted to fit the curvature of the vaginal wall (Palmer [0036]).
Regarding claim 17, Skalnyi discloses the submucosa treating apparatus of claim 15, but does not explicitly disclose an apparatus wherein the head portion comprises a weight body thereinside.  
However, Palmer teaches a submucosa treating apparatus (Figure 1: apparatus 1) wherein the head portion (Figure 1: treatment tip 10) comprises a weight body thereinside (Figure 3: treatment tip 10 contains conductive portion 35 which is a weight body).  
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the probe taught by Skalnyi so that the head portion comprises a weight body thereinside as taught by Palmer to make placement of the probe easier (Palmer [0033]).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Skalnyi in view of Boyd et al., US 20090222060, herein referred to as “Boyd”.
Regarding claim 18, Skalnyi teaches the submucosa treating apparatus of claim 1, wherein there is an electrode ([0013]). Skalnyi does not explicitly teach an electrode that comprises: an electrode pad attached to the probe; and an electrode protrusion protruding from an outer surface of the electrode pad. 
However, Boll discloses an electrode (Figure 4a: electrode components 42 and 42’) that comprises: an electrode pad (Figure 4a: electrode pads 43 and 43’) attached to the probe (Figure 4a: chassis 40); and an electrode protrusion (Figure 4a: resilient arcuate arm 46 and 46’ and [0069]: “each electrode component (42,42') has a resilient arcuate arm (46, 46')”) protruding from an outer surface of the electrode pad ([0069]: “the arcuate arms (46, 46') are connected to the pads (43, 43') at one of their narrower edges”).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the probe taught by Skalnyi with the electrode disclosed in Boll so that the electrode could be compressed without damage during treatment (Boll [0069]).

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Skalnyi in view of Edwards, US 6092528, herein referred to as “Edwards”.
Regarding claim 19, Skalnyi teaches the submucosa treating apparatus of claim 1, wherein there is an electrode ([0013]). Skalnyi does not explicitly teach an apparatus comprising a coating layer formed at the outer surface of the electrode, the coating layer suppressing thermal conduction to the mucosa from the electrode.  
However, Edwards discloses an apparatus comprising a coating layer (Figure 11: insulating layer 68) formed at the outer surface of the electrode (Figure 11: electrodes 66), the coating layer suppressing thermal conduction to the mucosa from the electrode (Col. 7, lines 61-63).  
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the electrode taught by Skalnyi with the coating layer disclosed in Edwards to minimize transmission of energy to a protected site (Edwards Col. 7, lines 64-67).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Skalnyi in view of Gregson et al., US 20170143956, herein referred to as “Gregson”.
Regarding claim 20, Skalnyi teaches the submucosa treating apparatus of claim 1, but does not explicitly teach an apparatus wherein the electrical signal is a pulse signal that is iteratively conducted while having at least one delay time.
However, Gregson discloses an apparatus wherein the electrical signal is a pulse signal ([0067]) that is iteratively conducted while having at least one delay time ([0069]).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the apparatus taught by Skalnyi with the pulse signal and the time delay disclosed by Gregson to stimulate muscles ([0011]) and allow the device to be properly positioned before stimulation occurs (Gregson [0069]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nora W Rhodes whose telephone number is (571)272-8126. The examiner can normally be reached Monday-Friday 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hoffman can be reached on 3032974276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NORA W RHODES/Examiner, Art Unit 3794                                                                                                                                                                                                        
/JOANNE M HOFFMAN/Supervisory Patent Examiner, Art Unit 3794